Order, Supreme Court, New York County (Charles Edward Ramos, J.), entered December 15, 2004, which granted plaintiffs motion for partial summary judgment on its first cause of action for a declaratory judgment, finding defendants jointly and severally liable under a certain promissory note and guaranty, and order, same court and Justice, entered August 8, 2005, which, upon granting defendants’ motion for leave to renew, adhered to its prior determination, unanimously affirmed, with one bill of costs.
There were no genuine issues of fact as to defendants’ obligation, under the clear and unambiguous language of the mortgage note and guaranty, to repay plaintiff the amounts it was ordered by the Georgia bankruptcy court to refund to the nonparty petitioner in bankruptcy. The satisfaction of the mortgage was not a blanket release of defendants’ obligations under the note. Moreover, defendant David Walentas was bound by the clear and unambiguous language of his unconditional guaranty, which specifically provided for liability for any payment recovered from the plaintiff lender in excess of the applicable statutory cap for damages in the Bankruptcy Code.
We have considered defendants’ remaining arguments and find them without merit. Concur—Saxe, J.P., Marlow, Sullivan, Gonzalez and Catterson, JJ.